The opinion of the court was delivered by
Mason, J.:
In a motion for a rehearing stress is laid upon the fact that at common law the remedy of recoupment was allowed only with respect to matters connected with the transaction out of which the plaintiff’s cause of action arose. The decision was not based upon the theory that the cross demand of the defendant Baker could be litigated in this action because it fell within the definition of common-law recoupment. .The reference to recoupment was for the purpose of illustrating that where no affirmative relief is sought under it a cross demand in favor of one of several defendants is not rendered unavailable as a defense on the ground of want of mutuality.
The motion for a rehearing is overruled.